Citation Nr: 9933271	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  91-50 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel

INTRODUCTION

The veteran had active service from October to December 1944 
and again from September 1950 to June 1952.

In a September 1965 decision, the RO, in pertinent part, 
denied the veteran's claim for service connection for 
dysentery.  The veteran was notified of the decision, and did 
not appeal.  In a March 1988 decision, the RO found that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim for service connection for a 
stomach disorder.  The veteran appealed that decision, and, 
in a January 1989 decision, the Board of Veterans' Appeals 
(Board) denied his claim on the merits, on a de novo basis.

This matter now comes to the Board from a June 1990 RO rating 
decision which found that the veteran had not submitted new 
and material evidence sufficient to reopen his previously 
denied claim for service connection for gastroenteritis, 
resulting in an arthritic disorder.  The transcript of the 
veteran's December 1990 hearing served as his Notice of 
Disagreement (NOD), and a Statement of the Case (SOC) was 
issued in May 1991.  A Supplemental SOC was issued in June 
1991, and, after being granted a filing extension, the 
veteran submitted a timely VA Form 9 to perfect his appeal in 
August 1991.  

In October 1992, the Board considered the issue of whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for 
gastroenteritis with claimed secondary arthritis; at that 
time, the case was remanded for additional development.  In 
an August 1994 decision, the Board determined that the 
veteran had indeed submitted new and material evidence 
sufficient to reopen his claim for service connection for 
gastroenteritis with secondary arthritis.  The claim was 
reopened, and was again remanded to the RO for additional 
development and de novo review.  

Subsequently, in a February 1999 decision, the RO granted 
service connection for seronegative arthritis, finding that 
the weight of the evidence indicated that there was a link 
between the arthritis and the acute Giardiasis which the 
veteran had had during service.  By that decision, the RO 
also denied the veteran's claim for service connection for 
gastroenteritis. 

In his August 1999 brief, submitted to the Board, the 
veteran's representative identified the issue on appeal as 
entitlement to service connection for an acquired 
gastrointestinal (GI) disorder, to include ulcers, 
gastroenteritis, and Chron's [sic] disease, as well as 
residuals of Giardia Lamblia infections.  Recognizing that 
the veteran's claim regarding his GI problems has been 
addressed under various diagnostic terms over the years, the 
Board finds that the broadly stated issue identified on the 
first page of this decision best encapsulates the veteran's 
claim.  

In an April 1999 statement, the veteran noted his 
disagreement with the February 1999 RO decision granting 
service connection, with a 60 percent disability rating, for 
seronegative arthritis.  While an SOC was issued in May 1999, 
it does not appear that the veteran has submitted a VA Form 
9, to perfect his appeal with regard to that issue.  
Accordingly, the issue of an increased rating for the 
service-connected seronegative arthritis is not before the 
Board at this time.

The veteran sent a letter directly to the Board in November 
1999, in which he referred to the voluminous records in his 
claims file and essentially reiterated the contentions 
reported during the course of his claim.  He also referred to 
additional claims, for a higher level of disability 
compensation, for a rating based upon unemployability, and 
for retroactive benefits.  These matters are not before the 
Board at this time; they are referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's assertion that he has a GI disorder which is 
related to service is not supported by any medical evidence 
that would render the claim for service connection for this 
disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a gastrointestinal disorder.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Records from the veteran's first period of active duty show 
no complaints or findings indicative of a GI disorder.  His 
abdominal viscera were reported to be normal on both his 
October 1944 report of examination, prior to entrance into 
active service, and his December 1944 examination, prior to 
separation from service.

The September 1950 report of examination, prior to the 
veteran's second period of active duty, showed no history of 
GI problems.  Service medical records show that the veteran 
was admitted in August 1951 for treatment for complaints of 
abdominal cramping and diarrhea.  The diagnoses included 
diarrhea, acute gastroenteritis, and giardiasis due to 
Giardia Lamblia.  The final summary of that hospital record 
indicates that he was released in late August 1951, and that 
the diagnosis was gastroenteritis, acute, cause unknown, 
cured.  On his June 1952 report of examination prior to 
separation, clinical evaluation of the abdomen and viscera 
was reported as normal.

In September 1965, the veteran submitted a claim for service 
connection for disorders including Manchurian dysentery.  The 
RO denied his claim in September 1965, finding that the 
inservice gastroenteritis was acute and transitory in nature, 
and was not found at separation from service in 1952.

A January 1967 VA examination report revealed no findings of 
any abnormality in the veteran's digestive system.  Upon VA 
examination in February 1975, the examiner reported that the 
veteran's abdomen was soft and very obese, that there was no 
organomegaly, and that there was no rectal disease.  An April 
1976 VA examination report also showed no indication that the 
veteran had any complaints regarding the gastrointestinal 
system.

VA records indicate that the veteran was seen over the years 
for treatment of various unrelated problems, including a 
hydrocelectomy (1978), acute prostatitis (1982), chronic 
sinusitis (1983-1984), and polyarthritis (1984-1987).   

In an October 1987 statement, the veteran asserted that he 
had parasites and worms in his stomach during service, that 
he had been receiving treatment for joint problems at the VA 
hospital in Manhattan, and that he was told that his joint 
pain was coming from his stomach condition.  The veteran also 
reported that he was, at that time, taking medication for his 
stomach condition.

In February 1988, VA outpatient treatment records were 
submitted from the Manhattan facility showing treatment from 
September 1986 through January 1988.  These records indicated 
that the veteran was diagnosed with seronegative arthritis, 
for which he was given medication.  These records contain no 
symptoms or complaints which would indicate that the veteran 
had an ongoing GI disorder. 

A June 1988 record from the VA facility in Manhattan 
indicated that the veteran was suffering from seronegative 
spondyloarthropathy.  Treatment included medication and 
therapy.  

VA records show that, in July 1988, while being treated for 
seronegative arthritis, the veteran was referred from the 
rheumatology clinic for a flexible sigmoidoscopy, to rule out 
colitis.  The diagnosis was rule out colitis, and a colonic 
biopsy reportedly revealed numerous microphages, as well as 
edema, in the lamina propria indicating evidence of mucosal 
epithelial injury. 

During his August 1988 RO hearing, the veteran asserted that 
he was treated for GI problems, including dysentery and an 
inflamed stomach, due to parasites while in service in 1951.  
He testified that his physicians had told him that his 
extended period of illness during service had caused his 
current problems with arthritis.  Also at the hearing, he 
submitted written statements describing his inservice illness 
and asserting that his postservice problems with seronegative 
spondyloarthropathy were due to his inservice dysentery from 
the parasite.  The veteran also submitted copies of material 
from medical texts which indicate that there is a 
relationship between reactive arthritis, such as 
spondyloarthropathies and Reiter's syndrome, and disorders of 
the GI or urogenital tract. 

A June 1989 VA outpatient treatment record indicates that the 
veteran was seen for seronegative spondyloarthropathy and 
mild colitis (asymptomatic), demonstrated by 
sigmoidoscopy/biopsy.  It was noted that the veteran had a 
history of severe diarrheal/prostatitis infection in Korea in 
1951, and that there were questions regarding the possibility 
of Reiter's syndrome.  Current examination revealed that the 
veteran did not have any signs or symptoms of diarrhea.

During his December 1990 RO hearing, the veteran reported 
that he had inservice treatment at the GI clinic for 
parasites.  He testified that, shortly thereafter, he had 
problems with dysentery and joint stiffness.  The veteran 
noted that he continued to have the stiffness and aching 
after he left service.  He stated that, in the 1960's, a VA 
physician in Delaware told him that he had rheumatoid 
arthritis.  He stated it was not until a few years ago that a 
physician at the joint disease control clinic in Manhattan 
told him that his real problem stemmed from an inflammation 
in the intestines and the colon.  He indicated that he was 
taking Sulfasalazine for his intestinal problems, and that a 
VA physician from the Manhattan facility could verify that 
his symptoms were possibly the same symptoms that he had 
while in service.  The veteran stated that he underwent a 
sigmoidostomy in which a biopsy was taken and inflammation of 
the intestine was noted.  

In a December 1990 memorandum, VA physician Joel Buxbaum, 
M.D., indicated that it appeared that the veteran was being 
treated for seronegative inflammatory arthritis of the type 
deemed Reiter's syndrome.  He noted that this disorder 
usually follows infectious disease such as gastroenteritis.  
The physician stated that the veteran's 1951 records indicate 
he had a bout with Giardia Lamblia, which was known to have 
caused this sort of Reiter's syndrome.  He further reported 
that, while he could not be certain that the present disease 
began in 1951, his present understanding of the veteran's 
condition indicates that this may be the case. 

With his August 1991 VA Form 9, the veteran submitted copies 
of service medical records that were already on file, as well 
as numerous statements and explanations elaborating on his 
claim based upon a GI problem with seronegative arthritis.    

On a November 1991 VA Form 646, the veteran's service 
representative asserted that the service medical records show 
he was diagnosed with back and joint pains, prostatitis, and 
GI infestation with the parasite Giardia Lamblia.  He noted 
that, since discharge, the veteran had been treated on a 
continual basis for such disorders, with intermittent or no 
relief.  He also pointed out that a VA physician indicated 
that the veteran's symptoms might quite possibly have begun 
during service.

In October 1992, the Board remanded the veteran's claim of 
service connection for gastroenteritis with claimed secondary 
arthritis, for development of additional medical evidence.

In a January 1993 letter, Lenore J. Brancato, M.D., indicated 
that the veteran was under her care from 1987 to 1989 in the 
VA rheumatology clinic.  She stated he was diagnosed with 
seronegative inflammatory arthropathy, most likely a reactive 
arthritis following a GI infection with Giardia Lamblia, 
documented while in the Osaka Army Hospital in 1951.  Dr. 
Brancato noted that the fact that the veteran was B27 
positive strongly suggests that his chronic arthritis was 
post-infectious in nature.  She closed the letter indicating 
that the veteran's GI illness from years ago served as the 
antigenic stimulus for the arthritis which he now suffers.

In a letter of January 1993, Joan Merrill, M.D., reported 
that she had treated the veteran at the arthritis clinic of 
the Manhattan VA medical center from July 1988 to June 1989.  
She noted that the veteran suffered from an inflammatory 
arthritis, which had been progressively disabling over many 
years.  She noted that his symptoms and blood tests put him 
into a category of people who have seronegative 
spondyloarthropathies.  Dr. Merrill indicated that this kind 
of arthritis can be triggered by a precipitating infection, 
such as acute diarrheal illness.  The physician  noted that 
the veteran had a very severe prolonged diarrheal infection 
when he was in the military, and that it was soon after this 
that his arthritis symptoms began.  Dr. Merrill stated that, 
although there is no way to prove that the veteran's 
disability is attributable to service, it is her medical 
opinion that the original inservice illness was very likely 
to have been the triggering cause.

Additional records added to the file indicate that the 
veteran had postservice VA treatment for problems including:  
seronegative spondyloarthropathy (October 1987); seronegative 
spondyloarthropathy and mild colitis (December 1987); colitis 
with a history of diarrhea in 1951 (June 1989); poly-
arthritis, presumed to be Reiter's syndrome by dint of the 
fact that the initial presentation years ago followed 
concurrent arthritis and Giardia bowel infection (June 1991); 
and Reiter's syndrome (September 1991-August 1994).   

In August 1994, the Board decided that the veteran had 
submitted new and material evidence sufficient to reopen his 
claim.  The issue was remanded to the RO for additional 
development and de novo review. 

With a December 1995 statement, the veteran submitted copies 
of VA records showing treatment from 1987 through 1989 by 
then VA physicians Merrill and Brancato.  The veteran stated 
that he was no longer seeing either of those two doctors.  
The VA records, mostly copies of previously submitted 
records, indicate that the veteran was treated for 
seronegative spondyloarthropathy, with Azulfidine therapy and 
Prednisone.  These records show no indication of a GI 
problem.  

During his April 1996 RO hearing, the veteran and his 
representative repeated earlier noted assertions regarding 
his inservice GI problems and their relationship to his 
current arthritic condition.  The veteran reported ongoing 
treatment for his disorder at the VA facility in Manhattan, 
and he noted that he took Tagamet for his stomach problems.  
The veteran stated that his current GI problems included 
occasional upset stomach, gas, and diarrhea reportedly 
associated with a change in medication.  He testified that 
the Sulfasalazine he was taking helped to keep the bacteria 
count down in his stomach.  He noted that he would attempt to 
obtain additional statements from his current physician.

In an April 1996 statement, a VA physician noted that the 
veteran had been under her care since July 1995, for 
seronegative arthritis that was likely secondary to a Giardia 
infection during service.  She went on to state that the 
veteran was taking Sulfasalazine and Orudis for management of 
the symptoms of his chronic condition, which will require 
lifelong treatment.  The physician indicated that the veteran 
contracted an abdominal illness while in the military, and 
that it was likely that this resulted in the reactive 
arthritis from which he now suffers. 

In February 1997, records were submitted showing medical 
treatment from August 1981 to March 1996 at the VA medical 
center in Manhattan.  Many of these records were copies of 
records already on file.  Those records new to the file 
indicate that the veteran has had ongoing treatment in the 
rheumatology clinic for his arthritic disorder, presumed to 
be Reiter's syndrome.  These record show that the veteran's 
seronegative arthritis is controlled with Azulfidine.  GI 
findings included a history of Giardia, colitis, and 
diarrhea.  Pertinent records indicated:  that there was no 
recent diarrhea (December 1992); that the veteran's Reiter's 
had been quiescent since he started Azulfidine six years ago 
(October 1993); and that the veteran's Reiter's remained 
quiescent and under control (February and August 1994, 
February 1995, and March 1996).  

Additional VA records show that the veteran was seen for 
complaints including diarrhea and ulcerative colitis in 
September 1996.  Diagnoses included ulcerative colitis 
controlled with prescription (September 1996), ulcerative 
colitis stable (December 1996), and ulcerative colitis 
controlled by prescription (April 1997). 

On VA examination of the stomach in July 1997, the examiner 
reported that the veteran's complaints included intermittent 
diarrhea for less than one day when his Azulfidine was 
increased, increased belching, occasional heart burn, and gas 
pain in the stomach.  It was noted that the veteran denied 
any change in appetite, constipation, weight loss, rectal 
bleeding, melena, or hematemesis.  The examiner also 
indicated that the veteran reported  that his GI symptoms 
were mild and did not bother him much.  Physical examination 
revealed a healed right lower quadrant scar, normoactive 
bowel sounds, a soft abdomen that was nontender, no guarding 
or rebound, no mass or hepatomegaly, no splenomegaly, and no 
ascites.  Rectal examination revealed no mass, an enlarged 
prostate without focal abnormality, and hemenegative brown 
stool.  The diagnosis included intermittent diarrhea with 
bloating, and the recommendation was for the veteran to 
undergo a colonoscopy or sigmoidoscopy and to have his stool 
checked for Giardia or other problems.  The bacteriology 
report, dated in August 1997, revealed normal fecal flora, 
and no salmonella, shigella, or campylobacter was isolated.  

In an August 1997, statement the veteran expounded upon his 
last examination, indicating that he has learned to live with 
his GI condition by controlling the quantity of food he eats 
and the intervals of time between meals.  He stated that, 
although he had some gas and bloating with the use of 
antacids, he did not experience severe pain.  He indicated 
that he could live with the condition as long as it did not 
become worse.

In January 1998, the physician who had performed the July 
1997 VA examination submitted an addendum in response to a 
request for "an opinion as to whether or not any current GI 
condition was proximately due to, or the result of, the 
Giardia Lamblia parasites and acute gastroenteritis for which 
the veteran was treated in service."  In this regard, the VA 
physician stated that she did not have any records to 
indicate that the veteran was treated in service for this 
condition, that she did not know the medications he was 
treated with at this time, and that it was difficult to 
determine without any scientific data (i.e. laboratory test 
results and colonoscopy/ sigmoidoscopy) whether the veteran's 
current symptoms of belching, gas pain, and diarrhea result 
from his earlier infection.  She concluded by stating that, 
at this time, with the available information, an association 
was possible but could not be proven without objective 
evidence. 

On follow-up examination in February 1998, diagnoses included 
seronegative arthritis and ulcerative colitis.   

The findings noted on the report of an October 1998 
colonoscopy were:  internal hemorrhoids and a colonic ulcer.  

In January 1999, the veteran underwent another VA 
examination, to determine whether his current GI problems are 
related to or caused by his inservice Giardia infection.  The 
treating physician reported that the veteran stated he had 
experienced rather mild symptoms of intermittent diarrhea, 
alternating with constipation and associated bloating, 
through the years since his bout with Giardia enteritis in 
1951.  It was noted that the veteran had been seen by various 
physicians through the years, and that he had been told that 
he had ulcerative colitis.  The veteran indicated that he had 
been taking sulfasalazine for years, and he noted that he 
felt it was prescribed for both his arthritis as well as his 
colitis.  The examiner noted that the veteran had undergone a 
rather extensive work-up at that facility in the previous six 
months, which included:  normal CBC (complete blood count) 
and LFT's (liver function tests), hemacult negative stools 
times three on two occasions, a negative Giardia titer, and 
stool studies which were negative of C+S (culture and 
sensitivity), O+P (ova and parasites), and leukocytes.  It 
was also reported that the veteran had undergone a 
colonoscopy in October 1998, which revealed a small isolated 
ulcer of the mid-ascending colon, biopsy of which was 
uninformative.

The examiner indicated that the veteran had been on NSAID's 
(non-steriodal anti-inflammatory drugs) at the time of the 
colonoscopy, and that repeated offers for a follow-up 
colonoscopy to assure resolution of that ulcer since then had 
been refused.  He reported that the veteran stated that his 
current GI complaints were mild, and not a problem.  The 
veteran again refused further endoscopic work-up.  Physical 
examination revealed a soft abdomen, normal bowel sounds, no 
hepatosplenomegaly, and no guarding, tenderness, rebound, 
rigidity, masses, or bruits.  Rectal examination showed 
normal tone and no significant external hemorrhoidal disease.  
Stools were described as brown, formed, and heme-negative.  
The diagnosis included distant history of Giardia enteritis - 
resolved with no evidence of recurrence; isolated small 
colonic ulcer of questionable etiology that could be related 
to NSAID use; multiple chronic mild IBS (irritable bowel 
syndrome) symptoms; no objective evidence of inflammatory 
bowel disease; and seronegative arthritis.  At the conclusion 
of the examination and review of medical hstory, the VA 
physician reported that there was no evidence to indicate 
that the veteran's current GI problems were related to his 
prior giardiasis. 
 
In an April 1999 statement, the veteran repeated his 
assertions that his current GI problems were due to service.  
He indicated that he was not willing to undergo another 
colonoscopy at this time.  

II.  Analysis

At the time when the veteran initiated this appeal, the RO 
had found that he had not submitted new and material evidence 
sufficient to reopen his claim for service connection for a 
gastrointestinal disorder with secondary arthritis.  Pursuant 
to the procedural history laid out in the Introduction, 
above, the veteran's claim for service connection was 
reopened in August 1994.  Thereafter, the RO granted service 
connection for the arthritic condition, as a residual of the 
veteran's inservice gastroenteritis and Giardia Lamblia, and 
denied service connection for a gastro-intestinal disorder on 
the basis that no current GI disability is shown to be 
related to any inservice GI disorder.  The reopened issue of 
service connection for a GI disorder is now being addressed 
here, by itself, on a de novo basis.  

The United States Court of Appeals for Veterans Claims (known 
as the Court of Veterans Appeals prior to March 1, 1999) has 
held that, after a previously denied claim has been reopened, 
the next step must be to determine whether, based upon all 
the evidence of record, the claim, as reopened, is well 
grounded.  Winters v. West, 12 Vet.App. 203 (1999) (en banc).  
See also Elkins v. West, 12 Vet.App. 209 (1999) (en banc); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If the claim is 
not well grounded, it must fail, and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the Court of Appeals for Veterans Claims 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet.App. 341 (1996).  See also Morton v. 
West, 12 Vet.App. 477, 480 (1999).

The Court has also held that, in order to establish that a 
claim for service connection is well-grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  See Elkins v. West, 
supra.  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Montgomery v. Brown, 4 
Vet.App. 343 (1993); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

A review of all the service medical records on file reveals 
that, while the veteran had inservice treatment in August 
1951 for GI problems including diarrhea, acute 
gastroenteritis, and giardiasis due to Giardia Lamblia, the 
final summary of his hospital stay at that time indicated 
that, when he was released in late August 1951, the 
gastroenteritis was cured.  The Board notes that records from 
August 1951 to the date on which the veteran left service in 
June 1952 show no complaints or findings indicative of an 
ongoing GI disorder.  In addition, the veteran's abdomen and 
viscera were evaluated as normal, and so reported, on the 
June 1952 medical examination prior to his separation.  Based 
upon this evidence, there is no indication that the veteran 
developed a chronic GI disorder during service.   

While the veteran and his representative have asserted that 
the veteran has had GI problems, with little or no relief 
since service, the medical records on file do not support 
this contention.  Records on file give no indication that the 
veteran had any problems with his GI system from the date of 
separation in 1952 until June 1965, at which time the veteran 
filed a claim seeking service connection for Manchurian 
dysentery.  The Board notes that, with no medical evidence 
supporting that claim, the RO had no choice but to deny the 
claim for service connection, in its September 1965 decision, 
and to find that the veteran's inservice gastroenteritis was 
acute and transitory, with no permanently disabling 
residuals.  Further, the Board finds it pertinent that 
subsequent VA examination reports dated in January 1967, 
February 1975, and April 1976 also show no complaints or 
findings of a GI condition.  

Postservice records do not show evidence of a GI problem 
until the late 1980's, more than 30 years after separation 
from service.  Since the late 1980's, however, the veteran 
has been diagnosed with numerous GI problems including:  mild 
colitis (December 1987); rule out colitis (July 1988); 
colitis with a history of diarrhea in 1951 (June 1989); mild 
colitis (June 1989); ulcerative colitis (September 1996, 
December 1996, and April 1997); intermittent diarrhea with 
bloating (July 1997); ulcerative colitis (February 1998); 
hemorrhoids and colonic ulcer (October 1998); and history of 
Giardia enteritis, isolated colonic ulcer that could be due 
to medication, and multiple chronic intestinal bowel syndrome 
(January 1999).

Regardless of the relatively recent diagnoses regarding the 
veteran's GI problems, the Board finds that the veteran has 
not submitted competent medical evidence linking his current 
symptomatology to his period of active duty decades earlier.  
While the file contains several medical opinions indicating 
that the veteran's seronegative arthritis was due to his 
inservice GI problems, no record on file has ever shown that 
the veteran's inservice GI problems were chronic, that the 
inservice GI symptoms were present at separation from service 
in 1952, or that his current GI problems, noted since 1987, 
were in any way related to his inservice symptoms which were 
noted to have resolved during service. 

The Board notes that, in an effort to fully develop the 
veteran's claim, VA medical opinions were sought to 
specifically ascertain whether there was any connection 
between the his current GI symptoms and the symptoms he had 
during service.  The initial response, given in a January 
1998 addendum to a VA examination, was that such an 
association was possible, but could not be proven without 
objective evidence.  In January 1999, a new examination and 
review of history was performed, for the sole purpose of 
determining whether the veteran's current disorder had an 
etiological nexus to the GI problems that he experienced 
during service.  After reviewing the inservice history, 
tracking the veteran's complaints, examining the medical 
record of his extensive work-up over the previous six months, 
and reviewing the record of the 1998 colonoscopy, the VA 
physician reported the medical conclusion that the veteran 
had a history of Giardia that had resolved with no evidence 
of recurrence, that the veteran had an isolated small colonic 
ulcer that might be related to his use of NSAID's, and that 
the veteran had multiple chronic mild IBS symptoms.  In his 
summation, the VA physician specifically reported that there 
was no evidence to indicate that the veteran's current GI 
problems were related to his prior Giardiasis.

Based on this evidence, the Board has no medical basis upon 
which to bridge the more than 30-year gap in the continuity 
of GI symptomatology between 1951 and 1987.  Consequently, 
the Board finds that veteran has not presented any medical 
evidence to support his claim that his current GI complaints 
are due to service.  See, e.g., McManaway v. West, 13 
Vet.App. 60, 66 (1999), a decision in which the Court of 
Appeals for Veterans Claims noted that, even though the 
veteran therein had asserted continuity of symptomatology 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition, and the veteran has not submitted any such 
evidence."

The Board has considered the veteran's testimony during his 
hearings, including his assertions that his current problems 
are due to service.  We do not doubt the sincerity of the 
veteran's belief that his reported symptoms are related to 
his period of service.  Competent opinions regarding 
questions of medical diagnosis or causation, however, require 
medical expertise.  The veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra.

Without competent medical evidence of an etiological 
relationship between the veteran's current symptomatology and 
the GI problems he had during service, the veteran has failed 
to establish a well-grounded claim of service connection for 
a GI disorder, and there is no duty to assist him further in 
developing his claim.  Accordingly, the claim for service 
connection for a GI disorder must be denied as not well 
grounded. 


ORDER

Service connection for a gastrointestinal disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

